                                                            EXHIBIT 4


                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

                   Civil Action No. 2:20-CV-03211-SDM-CMV

GROUNDWORKS OPERATIONS, LLC      :
f/k/a JES OPERATIONS, LLC,       :
d/b/a GROUNDWORKS                :
911 Stelzer Road                 :
Columbus, Ohio 43219             :        DECLARATION OF JORDAN
                                 :        WILSON
GROUNDWORKS OBA, LLC n/k/a       :
GROUNDWORKS OHIO, LLC d/b/a      :
OHIO BASEMENT AUTHORITY          :
911 Stelzer Road                 :
Columbus, Ohio 43219             :
                                 :
                     Plaintiffs, :
                                 :
       v.                        :
                                 :
LAWRENCE JANESKY                 :
725 Breakneck Hill Road          :
Middlebury, CT 06762             :
                                 :
       and                       :
                                 :
CONTRACTOR NATION                :
CORPORATION,                     :
c/o Lawrence M. Janesky, Agent   :
60 Silvermine Road               :
Seymour, CT 06483                :
                                 :
       and                       :
                                 :
MID-STATE BASEMENT SYSTEMS, LLC :
c/o Wesley Martin, Agent         :
5476 Camlin Place                :
Westerville, OH 43081            :
                                 :
                     Defendants. :
                                 :
                                 :
                                 :
                                 :



CHAR2\2300066v1
        I, Jordan Wilson, declare as follows:

        1.        I am over 18 years of age, of sound mind, and I base this declaration on my

personal knowledge.

        2.        I am a Certified Field Inspector (“CFI”) for Plaintiff Groundworks OBA, LLC

n/k/a Groundworks Ohio, LLC d/b/a Ohio Basement Authority (“OBA”).

        3.        As a CFI, my job is to meet with prospective customers, assess the waterproofing

and/or foundation problems, and provide an estimated cost of the project. Part of what I do is to

discuss OBA’s ability to meet a customer’s need.

        4.        Recently, an OBA customer in Dublin, Ohio brought to my attention a flyer (the

“Flyer”) that she had received from a representative of Mid-State Basement Systems, LLC who

was soliciting her business. A true and accurate copy of the Flyer I obtained from this customer

is attached hereto as Exhibit A. The Flyer was contained in a folder and accompanied by Mid-

State’s Project Summary and proposal to provide basement waterproofing services for this

customer. A true and accurate copy of the folder containing the Flyer is attached hereto as

Exhibit B.

        5.        This customer had concerns and questions about the contents of the Flyer as it

related to OBA’s services, goods, products, and business operations, which is why she brought

the Flyer to my attention.

        6.        I had to reassure her that the statements in the Flyer were false and were made in

an effort to cause her to doubt not only the quality of OBA’s services but whether OBA would be

in business to meet her needs. Only after I discussed these matters with her was she persuaded

that OBA would meet her needs.




CHAR2\2300066v1
EXHIBIT A
EXHIBIT B
